Citation Nr: 1505904	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  14-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an arthritic condition with dermatological manifestations, to include psoriatic arthritis. 

2.  Entitlement to an increased rating in excess of 30 percent disabling for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1972 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which in pertinent part, denied service connection for psoriatic arthritis of the upper and lower extremities, denied service connection for skin rashes and infections to include chemical burns of the hand and feet, and granted service connection for a dysthymic disorder, rated at 30 percent disabling.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  During the hearing, the Veteran appeared pro se and indicated that his attorney objected to the hearing.  The Veteran was offered an opportunity to postpone to hearing to allow it to be rescheduled when his attorney could be present, but the Veteran chose to proceed unrepresented.  

As mentioned above, the June 2011 rating decision denied service connection for psoriatic arthritis of the upper and lower extremities and for skin rashes and infections to include chemical burns on the hands and feet.  However, after reviewing the Veteran's contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, during the January 2015 Board hearing, the Veteran testified that both service connection claims originally denied by the RO are reflective of the same condition.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to a total disability based on individual unemployability has been raised by the record in the Veteran's testimony at the January 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran testified that symptoms of anger and irritability associated with service-connected dysthymic disorder have affected his ability to work.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating in excess of 30 percent disabling for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Symptoms of an arthritic condition were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

2.  The Veteran did not experience symptoms of a dermatological condition in service.  

3.  The Veteran's current disability is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an arthritic condition with dermatological manifestations, to include psoriatic arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in August 2010, prior to the initial adjudication of the claims in June 2011.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for an arthritic condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the issue of service connection for an arthritic condition, the Board acknowledges that the Veteran has not been afforded a VA medical examination.  In this case, the weight of the evidence demonstrates there was no in-service injury, event, or disease related to an arthritic condition, no chronic symptoms of an arthritic condition in service, and no manifestation of an arthritic condition within one year from service separation.  Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between an arthritic condition and active service, aside from his own lay contentions.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or occurrence, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's arthritic condition would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service disease or occurrence, and could only result in a speculative or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's arthritic condition and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The holding in Charles was clearly predicated on the existence of evidence of both an in-service disease or occurrence and a current diagnosis.  Referral of the issue of service connection for an arthritic condition for a VA examination or to obtain a VA medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of the Veteran's arthritic condition because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  As the governing regulation does not limit the type of arthritis defined as chronic to degenerative arthritis or osteoarthritis, psoriatic arthritis is considered included as a "chronic disease."  38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for psoriatic arthritis.  Specifically, the Veteran contends that he experienced dermatological manifestations of psoriatic arthritis in-service that have continued since service.  During the January 2015 Board hearing, the Veteran testified that during December 1972, while the Veteran was attending firefighting school, the Veteran was doused with a purple liquid, which the Veteran contended resulted in cracking, bleeding, and dry skin.  See Hearing Transcript p. 6.  The Veteran further testified that he has had continued skin problems since this incident in 1972, and his condition has worsened to include pain in multiple joints.  See id at 7-9.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current arthritic condition with dermatological manifestations.  The Veteran's complaints of joint pain have been consistently diagnosed as being arthritic in nature.  In contrast, private and VA treatment records from 1987 forward have attributed the Veteran's skin symptoms to various diagnoses over time.  These dermatological diagnoses include: fungal infections (tinea pedis, tinea corporis), yeast infection, contact dermatitis, bacterial cellulitis, psoriasis, dyshydrosis, and dyshidrotic eczema.  The Veteran contends that the joint pain and dermatological manifestations are both symptoms of psoriatic arthritis; however, the medical evidence contained in the claims file is less conclusive.  

A September 2008 private treatment record indicates the Veteran presented inquiring about a diagnosis of psoriatic arthritis, which he had researched on the internet.  The private physician provided diagnoses of psoriasis and arthralgias, and indicated the Veteran should follow-up with VA physicians for further evaluation for possible psoriatic arthritis.  

A July 2009 VA dermatology record indicates the Veteran was referred to VA by his private physician to rule out a diagnosis of psoriatic arthritis.  The VA dermatologist indicated that the Veteran did not have a family history of psoriasis.  Upon examination, the VA dermatologist indicated the Veteran presented with grossly clear hands, but had a hyperkeratotic eczematous plaque on the foot with chronic dystrophy and onychomycosis.  The VA dermatologist further indicated that the Veteran's symptoms were likely attributable to chronic hand and foot dermatitis. 

An August 2010 VA telephone contact record indicates the Veteran reported pain in his back, hips, knees, ankles, and elbows, and blisters on his hands and feet that had been "going on for years."  The telephone contact record further indicates the Veteran inquired about a diagnosis of lupus.  

A September 2010 VA treatment record indicates the Veteran presented with generalized arthralgia, hand stiffness, with complaints being worse in the morning.  The VA physician indicated that the Veteran reported his private physician thought the Veteran had psoriatic arthritis.  Following examination, the VA physician provided a diagnosis of arthritis of multiple joints and a psoriatic rash of the feet and legs.  The VA physician further indicated a referral to VA rheumatology service was ordered.  

A June 2012 VA Endocrinology note indicates the Veteran reported being given a diagnosis of psoriatic arthritis by his private physician, but VA dermatologists and rheumatologists were uncertain as to Veteran's specific diagnosis.  

A November 2012 VA treatment record indicates the Veteran reported continued complaints of pain in multiple joints, which the Veteran's contended was due to some form of inflammatory arthritis, but that the Veteran failed to follow-up with the VA dermatology or rheumatology services.  The VA physician provided a diagnosis of chronic arthritis, particularly in the low back and hips.  

A December 2012 VA treatment record reflects that the Veteran reported being given a diagnosis of psoriatic arthritis by his private physician, but rheumatological bloodwork was negative and the Veteran failed to follow-up with the VA rheumatology service.  The VA physician indicated the Veteran presented with chronic low back and hip pain, which she indicated might be attributable to an arthritic component.  

Despite the Veteran's contentions, the medical evidence of record does not provide a diagnosis of psoriatic arthritis.  The medical evidence of record does reflect a history of joint pain and dermatological manifestations that the Veteran's private physician indicated may be both attributable to psoriatic arthritis; however, a diagnosis of psoriatic arthritis does not appear to have been clearly established.  Regardless, the Board finds that the Veteran has satisfied the current disability requirement of service connection.  

After a careful review of the evidence, however, the Board next finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease manifesting either dermatological or orthopedic symptoms, and that the Veteran did not experience chronic arthritic symptoms during service.  Service treatment records are absent for any complaints of, treatment for, or a diagnosis of arthritis or a dermatological condition.  No disability related to the musculoskeletal system or skin were noted on the May 1973 service separation examination.  Additionally, the Veteran has not contended that he experienced joint pains during service.  

The Veteran has contended that he experienced dermatological symptoms of skin dryness, cracking, and bleeding during service, specifically stemming from an incident when he was sprayed with a purple liquid during firefighting school.  The Veteran reported that when he asked about seeking treatment from his skin symptoms, he was told by his company commander to put butter on his skin as a way to manage his symptoms.  See Hearing Transcript pp. 4, 6, 9; see also August 2010 Statement

The Board acknowledges the Veteran assertions that his current dermatological symptoms began in service; however, the Board finds the Veteran's contentions not credible.  Post-service private treatment records provide the first notation contained in the record of any dermatological complaint: a March 1987 private treatment record indicates the Veteran reported a sensation of skin crawling, which was attributed to anxiety.  The first dermatological diagnosis contained in the record is from an April 1987 private treatment record that attributes the Veteran's presentation of redness and cracking of both feet to tinea pedis.  The Veteran contends that he sought treatment for chronic dermatological symptoms beginning in 1973, but was unable to acquire any private medical records prior to 1985.  The medical evidence of record contains complaints of dermatological symptoms from 1987 forward; however, there is no indication in these records that the Veteran experienced similar symptoms while in service.  In weighing the Veteran's statements regarding the onset of dermatological symptoms made in conjunction with the claim for VA compensation against the other evidence of record, the Board finds the absence of complaints, treatment, and diagnosis of a skin condition during service and many years following service separation to be more probative than the Veteran's contentions of in-service manifestations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience an in-service injury or disease manifesting dermatological symptoms.  

Additionally, the Board finds that the Veteran did not experience symptoms of arthritis that manifested to a compensable degree within one year of service separation, or continuous symptoms of arthritis since service separation.  To the extent the Veteran's arthritic and dermatological complaints are manifestations of the same condition, as mentioned above, the first documented dermatological diagnosis is contained in an April 1987 private treatment record.  To the extent the Veteran's arthritis is a separate condition, the first documented orthopedic complaints are contained in a July 1993 private treatment record, which indicates the Veteran's complaints of pain in his elbows, shoulder, back, and neck.  While there is no indication if radiographs were performed at that time, the Veteran's private physician provided a diagnosis of polyarthralgias including left sacroilitis.  As mentioned above, the Veteran reports that he was unable to acquire private medical records prior to 1985, which the Veteran contends would contain documented complaints and treatment immediately following service separation.  However, the Board finds these contentions to be outweighed by the decades of medical records that do not indicate the presence of either dermatological or orthopedic symptoms prior to 1987.  

As indicated above, there is no evidence of record of the Veteran's arthritic or dermatological condition during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the Veteran's current disability to any aspect of the Veteran's active service, and the Veteran has not alluded to any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current disability.  

The Veteran reports experiencing symptoms off and on since leaving service, with episodes bringing severe dryness, cracking, bleeding, and blistering.  As such, the Veteran asserts that his current dermatological symptoms are related to service.  
The Board finds that the Veteran is competent to report dermatological symptoms or joint pain that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current disability falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Arthritic and dermatological conditions, including psoriatic arthritis, require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Therefore, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current disability and service.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current arthritic condition with dermatological manifestations, including psoriatic arthritis, including no credible evidence of chronic symptoms in-service.  Additionally, the weight of the competent and credible evidence does not demonstrate the Veteran experienced symptoms of arthritic condition that manifested to a compensable degree within one year of service separation, or a continuity of symptomatology since service separation.  As such, the Board finds insufficient evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for an arthritic condition with dermatological manifestations, to include psoriatic arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an arthritic condition with dermatological manifestations, to include psoriatic arthritis, is denied. 


REMAND

Review of the evidence of record reveals that the issue of entitlement to an increased rating in excess of 30 percent disabling for dysthymic disorder must be remanded for further development before the Board may consider the merits of the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The record reflects that the Veteran's most recent VA examination for dysthymic disorder was in November 2010.  The November 2010 VA examination report indicates that the Veteran demonstrated depressive symptoms occurring most days, ranging from mild to moderate in severity.  The VA psychiatrist noted no gross impairment in social functioning, thought processing, communication, or in the performance of activities of daily living.  The VA psychiatrist further indicated that the Veteran's symptoms do not preclude employment. 

The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, more recent VA mental health treatment records indicates the Veteran reported significant symptoms of fear, anxiety, irritability, hyperalertness, and anger.  In addition, during the January 2015 Board hearing, the Veteran indicated an increase in the severity of his psychological symptoms, including anxiety, irritability, anger, which have caused a significant effect on his sleep and employment.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected dysthymic disorder.  Snuffer, 10 Vet. App. at 400.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of the dysthymic disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's dysthymic disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the remaining issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


